DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 have been canceled by the applicant.
Claims 15 – 28 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 25, it is unclear how the shape of the sensor head defines exactly one possible rotational position of the sensor head in the clamping sleeve?
As to claim 26, it is unclear how the shape of the sensor head defines more than one possible rotational position of the sensor head in the clamping sleeve?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 – 17, 22 and 27 - 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrader (2012/0112742).
As to claim 15, Schrader discloses a speed sensor including a rotary pulse encoder (2, [0016]) and a sleeve (16), comprising: a rod-shaped rotary pulse encoder (2); and a clamping sleeve (16); wherein the rod-shaped rotary pulse encoder (2) and the clamping sleeve (16) are in a bore (24, 26) of a holder  (6) for sensing a rotational speed of a rotor (50 ), wherein the clamping sleeve (16) is positioned in the bore (24, 26) so as to be secured against rotation, and the rotary pulse encoder (2) is friction-locked in the clamping sleeve (16) with a sensor head (33, 31, Fig. 4) so as to be axially displaceable, and wherein the sensor head (33, 31) has a non-cylindrically symmetrical cross-section at least in sections, and the clamping sleeve (16) has at least one inwardly facing position-setting element (33), by which the sensor head (33, 31) is arranged in the clamping sleeve (16) so as to be secured against rotation (Fig. 1 - 4).

    PNG
    media_image1.png
    429
    629
    media_image1.png
    Greyscale


16.    As to claim 16, Schrader discloses that the clamping sleeve (16) includes at least one inwardly facing clamping and positioning element (33) to hold the sensor head (31) in an axially displaceable manner (Fig. 4).
17.    As to claim 17, Schrader discloses that the at least one clamping (16) and positioning element (33) are rigidly formed (Fig. 4) or flexibly formed.
18.    As to claim 22, Schrader discloses that the clamping sleeve (16) has at least one element (30) by which it is non-rotatably positioned in the bore (24, 26) (Fig. 2).


28.    As to claim 28, Schrader discloses that the sensor head (31) is surrounded at least in sections by a sheathing (33).

Allowable Subject Matter
Claims 18 – 21 and 23 - 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 18 – 20, the prior art fails to show that the at least one clamping and positioning element includes at least one rigid dome and a spring element which is opposite said dome.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 21, the prior art fails to show that the position-setting element and/or the at least one clamping and positioning element are punched or embossed out of a base body of the clamping sleeve.
As to claims 23 - 24, the prior art fails to show that the element includes an outwardly projecting lug.  This feature taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tomczak et al. (10386382) is cited for its disclosure of a wheel speed sensor.
Dalisdas et al. (9921236) is cited for its disclosure of a sensor device for speed measurement on a wheel of a vehicle.
Pan et al. (9310392) is cited for its disclosure of a wheel-speed sensor mounting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/         Primary Examiner, Art Unit 2858